USCA11 Case: 21-11771      Date Filed: 08/25/2022   Page: 1 of 7




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-11771
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
KAVITA L. HARACK,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
          D.C. Docket No. 6:20-cr-00123-WWB-DCI-1
                   ____________________
USCA11 Case: 21-11771          Date Filed: 08/25/2022      Page: 2 of 7




2                       Opinion of the Court                   21-11771

Before JORDAN, JILL PRYOR, and BRANCH, Circuit Judges.
PER CURIAM:
       Kavita Harack appeals her 180-month total sentence for two
counts of wire fraud. First, she argues that the district court plainly
erred at sentencing by departing upward because it based its “de-
parture” on conduct not alleged in her presentencing investigation
report and did so without advance notice. She also contends, alter-
natively, that the court erred by improperly denying her request to
continue the sentencing hearing. Second, she argues that her 180-
month total sentence was substantively unreasonable because it
was triple the length of the advisory guideline range.
                                    I
        We review an issue under a plain-error standard when a de-
fendant fails to present the issue to the district court in the first in-
stance. See United States v. Wilson, 788 F.3d 1298, 1310 (11th Cir.
2015); Fed. R. Crim. P. 52. Plain error occurs where: (1) there is an
error; (2) that is plain; (3) that affects the defendant’s substantial
rights; and (4) that seriously affects the fairness, integrity, or public
reputation of judicial proceedings. See United States v. Moriarty,
429 F.3d 1012, 1019 (11th Cir. 2005). When the language of a stat-
ute does not plainly resolve the issue, either Eleventh Circuit prec-
edent or Supreme Court precedent must clearly indicate an error
for that error to be plain. See United States v. Kushmaul, 984 F.3d
1359, 1363 (11th Cir. 2021). Generally, “[s]uch error must be so
clearly established and obvious that it should not have been per-
mitted by the trial court even absent the defendant’s timely
USCA11 Case: 21-11771         Date Filed: 08/25/2022     Page: 3 of 7




21-11771                Opinion of the Court                         3

assistance in detecting it.” United States v. Hesser, 800 F.3d 1310,
1325 (11th Cir. 2015) (quotation marks omitted).
       Our prior holdings constitute binding precedent unless or
until they are overruled or undermined to the point of abrogation
by the Supreme Court or by this Court sitting en banc. See United
States v. Harris, 941 F.3d 1048, 1057 (11th Cir. 2019). Moreover, an
appellant in a criminal case may not raise an issue for the first time
in a reply brief. See United States v. Fiallo-Jacome, 874 F.2d 1479,
1481 (11th Cir. 1989).
                                  II
        When determining whether a district court applied an up-
ward departure or a variance, we look to whether the court “cited
to a specific guideline departure provision and if the court’s ra-
tionale was based on its determination that the [g]uidelines were
inadequate.” United States v. Kapordelis, 569 F.3d 1291, 1316 (11th
Cir. 2009). “A court must give the parties advance notice if it is
considering departing from the guidelines range calculated in the
PS[I], but it need not give advance notice if it is considering varying
from that range.” United States v. Hall, 965 F.3d 1281, 1296 (11th
Cir. 2020). See also Fed. R. Crim. P. 32(h).
        Here the record confirms that the district court did not de-
part upward before sentencing Ms. Harack. Ms. Harack’s counsel
acknowledged the possibility of an “upward variance.” Sent. Tran-
script at 56. The government explicitly requested an upward “var-
iance” and noted that it was not requesting a departure. See id. at
79. Then, the court said that an “upward variance” was justified in
USCA11 Case: 21-11771         Date Filed: 08/25/2022      Page: 4 of 7




4                       Opinion of the Court                  21-11771

this case. See id. at 91. Thus, because the court varied upward, and
did not depart, no advance notice was due to Harack. See Kapor-
delis, 569 F.3d at 1316; Hall, 965 F.3d at 1296; Fed. R. Crim. P. 32(h).
       Ms. Harack asks us to revisit Kapordelis in her reply brief,
but we need not consider matters raised for the first time in reply.
See Fiallo-Jacome, 874 F.2d at 1481. In any event, we are not per-
mitted to overrule Kapordelis under the prior precedent rule. See
Harris, 941 F.3d at 1057.
       We review a denial of a grant of continuance under an
abuse-of-discretion standard. United States v. Edouard, 485 F.3d
1324, 1350 (11th Cir. 2007). When we review a lower court’s denial
of a request for a continuance, the defendant must show that the
denial resulted in specific substantial prejudice by identifying rele-
vant, noncumulative evidence that would have been presented if
her request had been granted. United States v. Valladares, 544 F.3d
1257, 1262 (11th Cir. 2008).
      We also conclude that the district court did not factor Ms.
Harack’s newly alleged conduct into its sentencing determination.
See Sent. Transcript at 86. Ms. Harack therefore cannot identify
how the denial of a continuance resulted in any specific prejudice.
                                  III
       When appropriate, we will review the reasonableness of a
sentence under a deferential abuse-of-discretion standard. See Gall
v. United States, 552 U.S. 38, 51 (2007). The appellant has the bur-
den of proving that the “sentence is unreasonable in light of the
USCA11 Case: 21-11771          Date Filed: 08/25/2022      Page: 5 of 7




21-11771                Opinion of the Court                           5

entire record, the [18 U.S.C.] § 3553(a) factors, and the substantial
deference afforded sentencing courts.” United States v. Rosales-
Bruno, 789 F.3d 1249, 1256 (11th Cir. 2015). “[A] district court
abuses its discretion when it (1) fails to afford consideration to rel-
evant factors that were due significant weight, (2) gives significant
weight to an improper or irrelevant factor, or (3) commits a clear
error of judgment in considering the proper factors.” United States
v. Irey, 612 F.3d 1160, 1189 (11th Cir. 2010) (en banc).
       As the Supreme Court has explained, § 3553(c) requires that
“[t]he sentencing judge . . . set forth [sufficient reasoning] to satisfy
the appellate court that he has considered the parties’ arguments
and has a reasoned basis for exercising his own legal decisionmak-
ing authority.” Rita v. United States, 551 U.S. 338, 356 (2007). We
will measure substantive reasonableness by considering the totality
of the circumstances and whether the sentence achieves the sen-
tencing purposes stated in § 3553(a). See United States v. Sarras,
575 F.3d 1191, 1219 (11th Cir. 2009).
       The sentencing court must impose a sentence “sufficient,
but not greater than necessary,” to reflect the seriousness of the
offense, promote respect for the law, provide just punishment for
the offense, deter criminal conduct, protect the public from future
crimes of the defendant, and provide the defendant with needed
educational or vocational training or medical care. See 18 U.S.C.
§ 3553(a)(2). The court must also consider the nature and circum-
stances of the offense and the history and characteristics of the de-
fendant, the kinds of sentences available, the sentencing guidelines
USCA11 Case: 21-11771         Date Filed: 08/25/2022     Page: 6 of 7




6                       Opinion of the Court                 21-11771

range, pertinent policy statements of the Sentencing Commission,
the need to avoid unwarranted sentencing disparities, and the need
to provide restitution to victims. See id. § 3553(a)(1), (3)–(7). “A
sentence imposed well below the statutory maximum penalty is
another indicator of reasonableness.” United States v. Croteau, 819
F.3d 1293, 1310 (11th Cir. 2016). We will only vacate a defendant’s
sentence as unreasonable if it is “left with the definite and firm con-
viction that the district court committed a clear error of judgment
in weighing the § 3553(a) factors by arriving at a sentence that lies
outside the range of reasonable sentences dictated by the facts of
the case.” United States v. Overstreet, 713 F.3d 627, 637 (11th Cir.
2013) (quoting United States v. Shaw, 560 F.3d 1230, 1238 (11th Cir.
2009)).
       The weight given to any specific § 3553(a) factor is commit-
ted to the sound discretion of the district court. See United States
v. Clay, 483 F.3d 739, 743 (11th Cir. 2007). We will not second
guess the weight that the district court gave to a § 3553(a) factor so
long as the sentence is reasonable in light of all the circumstances.
See United States v. Pugh, 515 F.3d 1179, 1191 (11th Cir. 2008). In
fact, a district court is permitted to attach great weight to one §
3553(a) factor over others. See Overstreet, 713 F.3d at 638.
       To preserve a substantive reasonableness challenge for ap-
peal, a defendant must communicate to the district court that she
believes her sentence is “greater than necessary.” Holguin-Her-
nandez v. United States, 140 S. Ct. 762, 766–67 (2020). Ms. Harack
did that here, so her reasonableness argument is preserved.
USCA11 Case: 21-11771        Date Filed: 08/25/2022     Page: 7 of 7




21-11771               Opinion of the Court                        7

       A passing reference to an argument, without any reasoned
analysis, is generally insufficient to preserve that argument on ap-
peal. See United States v. Stein, 846 F.3d 1135, 1151 n.15 (11th Cir.
2017). See also United States v. Cunningham, 161 F.3d 1343, 1344
(11th Cir. 1998) (explaining that when defendant does not offer any
argument regarding an issue on appeal, they are deemed to have
abandoned that issue). Ms. Harack argues only that her 180-month
sentence was three times the top of her advisory guidelines range
(which was 63 months) and that the district court based its variance
on unproven post-plea criminal allegations. See Appellant’s Br. at
20. We reject both arguments. First, the fact that the 180-month
sentence was three times the top of the advisory guidelines range
does not mean, as a matter of law, that the variance was unreason-
able. Ms. Harack embezzled over $600,000 from two employers
and then began working as a comptroller for a third company while
on bond and in violation of her pretrial services conditions of re-
lease. Second, as we have explained, the district court explicitly
stated that it was not sentencing Ms. Harack for the new alleged
criminal conduct.
                                 IV
      We affirm Ms. Harack’s sentence.
      AFFIRMED.